DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 11, JP 2004-108871 A is determined to be the closest art, teaching an  apparatus for forming compacted powder products, comprising: 
an emitter 11 mounted on a first side of the sample 30 and configured to emit an input X-ray beam having a predetermined emission intensity;
an output detector 13 mounted on a second side of the powders, opposite the first side and configured to detect an output parameter representing an output intensity of the X- ray beam which passes through the sample; 
a measuring device 25 configured to measure the thickness of the sample; 
a control unit 25 operatively connected to the emitter, the output detector and the measuring device are programmed to determine the density of the powders as a function of the emission intensity , the output intensity, and the thickness and type of the samples, 
a reference detector 17 mounted on the first side and configured to detect a reference parameter representing the effective intensity of the X-ray beam generated, 
(this limitation is determined to be an sample to be examined by X-ray system, therefore, it does not carry patentability.)
but the prior art of record fails to teach or reasonably suggest:
wherein the control unit is operatively connected to the powder supply system and to the reference detector and is programmed to compensate the output parameter by means of the reference parameter and to generate a control signal representing the density detected and to control the powder supply system by means of the control signal.
With respect to independent claim 1, the prior art of record fails to teach or reasonably suggest:
 f) detecting on the first side of the powders a reference parameter representing an effective intensity of the X-ray beam generated; g) compensating the output parameter using the reference parameter to determine the density of the powders; and h) generating a control signal representing a detected density and controlling the step of depositing the soft powder mass using the control signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884